Name: Commission Regulation (EEC) No 618/81 of 9 March 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 66/6 Official Journal of the European Communities 11 . 3 . 81 COMMISSION REGULATION (EEC) No 618/81 of 9 March 1981 on the delivery of various consignments of butteroil as food aid Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3474/80 (6); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (3), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1312/ 80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme (4), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 291 , 19 . 1 1 . 1979, p. 17 . (') OJ No L 119 , 15 . 5 . 1979 , p . 5 . (4 ) OJ No L 134 , 31 . 5 . 1980 , p . 14 . ( 5) OJ No L 43 , 15 . 2 . 1977 , p . 1 . 0) OJ No L 363 , 31 . 12 . 1980 , p . 50 . 11 . 3 . 81 Official Journal of the European Communities No L 66/7 ANNEX (') Consignment A B 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary L India 3 . Country of destination 4 . Total quantity of the consignment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil ( 2) To manufacture from butter or cream bought on the Community market (maximum six months old) 7 . Special characteristics and /or packaging (Ã  ) See notes ( 5) and (6) 8 . Markings on the packaging 'Butteroil supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community / Bombay' 9 . Delivery period Delivery in May 1981 Delivery in June 1981 10 . Stage and place of delivery Community port of loading operating a reguiar service with the recipient country ( 7) 11 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 No L 66/ 8 Official Journal of the European Communities 11 . 3 . 81 Consignment C D 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary L India 3 . Country of destination 4 . Total quantity of the consignment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Community market (maximum six months old) 7 . Special characteristics and /or packaging (  ') In tins of 20 kg, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ( s) 8 . Markings on the packaging 'Butteroil supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community / Calcutta' 9 . Delivery period Delivery May 1981 Delivery June 1981 10 . Stage and place of delivery Community pÃ ³rt of loading operating a regular service with the recipient country (7) n. Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 11 . 3 . 81 Official Journal of the European Communities No L 66/9 Consignment E F I. Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312 /80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary 1 India 3 . Country of destination 4 . Total quantity of the consignment 350 tonnes 350 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil ( 2 ) To manufacture from butter or cream bought on the Community market (maximum six months old) 7 . Special characteristics and /or packaging C) In tins of 5 kg, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ( 5 ) 8 . Markings on the packaging 'Butteroil supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community / Bombay' 9 . Delivery period Delivery July 1981 Delivery August 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (7) 11 . Representative of the beneficiary responsible for reception (J) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 No L 66/ 10 Official Journal of the European Communities 11 . 3 . 81 Consignment G H 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary &gt; India 3 . Country of destination 4 . Total quantity of the consignment 300 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil (2 ) To manufacture from butter or cream bought on the Community market (maximum six months old) 7 . Special characteristics and /or packaging f) In tins of 5 kg coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ( 5 ) 8 . Markings on the packaging 'Butteroil supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community / Calcutta' 9 . Delivery period Delivery July 1981 Delivery August 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 7) 11 . Representative of the beneficiary responsible for reception (") 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 . 3 . 8 Official Journal of the European Communities No L 66/ 11 Consignment I 1 . Application of Council Regu ­ lations : - ( a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary 1 India t 3 . Country of destination J 4 . Total quantity of the consignment 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteriol (2) To manufacture from butter or cream bought on the Community market (maximum six months old) 7 . Special characteristics and /or packaging (') In tins of 5 kg coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ( 5 ) 8 . Markings on the packaging 'Butteroil supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community / Madras' 9 . Delivery period Delivery May 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 7) 11 . Representative of the beneficiary responsible for reception (*) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 No L 66/ 12 Official Journal of the European Communities 11 . 3 . 8 Consignment K L 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary L Upper Volta . 3 . Country of destination J 4 . Total quantity of the consignment 155 tonnes 66 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and /or packaging (') In tins of 5 kg coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Haute-Volta / Ã distribuer gratuitement' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1981 10 . Stage and place of delivery Delivered to Ouagadougou via Abidjan Delivered to Bobodioulasso via Abidjan 11 . Representative of the beneficiary responsible for reception (4) Commandant Week Sous-direction du matÃ ©riel MinistÃ ¨re de la santÃ © Ouagadougou MÃ ©decin chef du secteur de Bobodioulasso (reprÃ ©sentant le ministÃ ¨re de la santÃ ©) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11 . 3 . 81 Official Journal of the European Communities No L 66/ 13 Consignment M N I. Application of Council Regu ­ lations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940 /79 2 . Beneficiary 1 Upper Volta 3 . Country of destination J 4 . Total quantity of the consignment 12 tonnes 17 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and /or packaging 0) In tins of 5 kg coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Haute-Volta / A distribuer gratuitement' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1981 10 . Stage and place of delivery Delivered to Banfora via Abidjan Delivered to Koudougou via Abidjan 11 . Representative of the beneficiary responsible for reception ( J ) MÃ ©decin chef du secteur de Banfora (reprÃ ©sentant le ministÃ ¨re de la santÃ ©) MÃ ©decin chef du secteur de Koudougou (reprÃ ©sentant le ministÃ ¨re de la santÃ ©) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 66/ 14 Official Journal of the European Communities 11 . 3 . 81 Consignment . P 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312 /80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary WFP 3 . Country of destination Egypt 4 . Total quantity of the consignment 283 400 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (') In tins of 5 kg coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Egypte 644 X / Butteroil / Alexandria / Gift of the EEC / Action of WFP' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  11 . 3 . 81 Official Journal of the European Communities No L 66/ 15 Notes (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure . (2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities. (') Other than those set out in Annex II to Regulation (EEC) No 303 /77 . (") Only in the case of delivery 'to the port of unloading' and 'free at destination '; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . ( 5 ) Free fatty acids : maximum 0-3 % (oleic acid), amount of peroxide per kg : maximum 0-5 units ( in milliequivalents of active oxygen per kg), thio-barbituric acid test (TBA): maximum 0-22 % , copper content : maximum 0-05 ppm, iron content : maximum 0-2 ppm . (6) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste , or odour of their contents . Each drum must be fully leakproof. ( 7 ) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .